I think that where a corporation not for profit has been organized under Sections 6495 C.G.L., 4499 R.G.S., et seq., that mandamus will lie in the name of the corporation and its officers to compel subordinate officers who have been removed from office by corporate action to surrender to the corporation's governing authority all books, records and paraphernalia of the corporation that may have theretofore come into their *Page 227 
possession by reason of their election or appointment as corporate officers in the first instance, it being the legal duty of the removed or suspended officers to surrender the corporate property in their possession and thereupon such redress within the corporation with reference to the title to their officers, where the charter, as in this case, contemplates that corporate officers can be removed in certain instances.
Where the power to suspend or remove exists, the actual exercise of such power, whether rightful or not, imposes on the affected officer the legal duty to surrender to his superior authority all corporate records and property that he ceases to have any right to legally retain absent his official status, the office and the books, records and paraphernalia of it being governed by different considerations in cases like this.